DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
Claims 1-3, 5, 8, 11, 12, 14-17 and 19-22 have been examined.
Claims 4, 6, 7, 9, 10, 13 and 18 have been canceled.
Claims 21 and 22 have been added.
P = paragraph e.g. P[0001] = paragraph[0001]

Examiner’s Note:
Claim 20 has been amended to add delete the limitation “roadway” and to add the limitation “pathway”, however, the Applicant has incorrectly labeled the claim as “previously presented” despite these amendments. Appropriate marking of changes to amended claims in compliance with 37 CFR 1.121(c) is required. The Examiner notes that in this instance, rather than not entering the claims due to non-compliance with 37 CFR 1.121(c), the Examiner has assumed that the Applicant has made a typographical 

Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive. While various arguments are moot in view of canceled claims and the new grounds of rejection, the arguments that are relevant to the new grounds of rejection and that are not persuasive are addressed below.
Regarding the rejections under 35 U.S.C. 112(a), with respect to Claims 11-19, the Applicant argues “With regard to the 35 U.S.C. § 112(a) rejection of Claims 11-19, paragraph [0021], computer 101 and SDVWCL 147 in FIG. 1 support the claimed computer program product and computer system” and “On page 27 of the final Office Action, Claim 11 is also rejected under 35 U.S.C. § 112(a) for claiming a computer program product that controls multiple SDVs. The preamble is now modified to address this issue”.
The arguments are not persuasive. The disclosure does not recite that the “computer 101 and SDVWCL 147” can control both the actions of an emergency vehicle and of the SDV. The sections of the disclosure cited by the Applicant fail to show otherwise.
Also, the Examiner notes that P[0055] of the Applicant’s specification describes that “emergency vehicle alert controller 401 shown in FIG. 4” will perform “transmitting the emergency message to the SDV via the transmitter 423”, which implies that a separate computer is provided for both the emergency vehicle and the SDV. The an emergency vehicle alert controller 401 (analogous to computer 101 shown in FIG. 1)”, however, this merely shows that the controller of the emergency vehicle can be “analogous” to “computer 101”, not that a single computer is controlling both the emergency vehicle and the SDV.
Furthermore, in anticipation of a possible future argument by the Applicant, the Examiner notes that P[0030] of the Applicant’s specification recites “Also within computer 101 is a positioning system 151, which determines a real-time currently location of computer 101 (particularly when part of an emergency vehicle and/or a self- driving vehicle as described herein)”, however, this paragraph is not considered disclosure of a single computer or “computer program product” that uses a single processor to control both the emergency vehicle and SDV as claimed, because the statement of the specification of “computer 101 (particularly when part of an emergency vehicle and/or a self-driving vehicle as described herein)” is entirely nonsensical, as a single computer cannot be “part” of two entirely separate vehicles, and the disclosure does not describe how a single computer or processor can be part of two vehicles such as the emergency vehicle and SDV, therefore, the fact remains that a single computer to control both the emergency vehicle and the SDV is not disclosed. The Examiner also notes that stating that a single computer is part of both the emergency vehicle and the SDV is a statement that has no basis in reality, as the disclosed invention would then require two separate computers in order for each vehicle to have a computer as part of itself, with one computer being part of the emergency vehicle and another computer being part of the SDV.
Therefore, the arguments are not persuasive.

The Applicant further argues “With regard to the rejection of Claim 19 under 35 U.S.C. § 112(a) on page 39 of the final Office Action, the final Office Action states that there is no support for a single processor transmitting the emergency message. As supported by paragraph [0045] and FIG. 5 of the present specification, these actions are performed by coordinating server 501”.
The arguments are not persuasive. Claim 15 is not directed to a “coordinating server”, and no “coordinating server” is claimed in Claim 15 or Claim 19, therefore, the arguments are not persuasive and in fact are moot as they do not address the claims as actually written. Additionally, the arguments do not address the fact that the “fourth program instructions” of Claim 19 are claimed as being “stored on the non-transitory computer readable storage medium for execution by processor via the computer readable memory”, meaning the processor and “computer readable storage medium” of the “computer system” of the preamble of Claim 15 are required for Claim 19, and no mention is made of a “coordinating server”. Additionally, the Examiner notes that there is no disclosure of the “coordinating server” performing all steps of Claims 15 and 19 of controlling the emergency vehicle and controlling the SDV.
Therefore, the arguments are not persuasive.

Regarding the rejections under 35 U.S.C. 103 of Claim 1, the arguments are moot in view of the new grounds of rejection. However, the Examiner notes for the record that the presented arguments are merely a statement that the “no combination of the cited prior art teaches or suggests” the amended claim, and no specific rebuttal to 

Regarding Claim 3, the Applicant argues
“Cited paragraph [0028] of Probert teaches that an SDV can be directed to automatically avoid colliding with an emergency vehicle ("the mitigation operation includes applying the brakes 52 of the host vehicle 10 and/or altering the trajectory of the host vehicle 10 by manipulating the steering system 46 of the host vehicle"). 
Cited paragraph [0030] of Probert teaches that the emergency vehicle can turn on its siren/lights, or it can silently transmit an emergency warning to another vehicle. But Probert prohibits using both the siren/lights and the emergency status signal ("a police vehicle may be in route to an emergency situation in which lights and sirens are not desired. In such a situation, the emergency vehicle 14 can activate the emergency status signal that is transmitted to and received by the host vehicle 10"). 
As such, there is no teaching or suggestion that turning on a siren causes the emergence message to be sent to a receiver within the SDV. Rather, Probert teaches just the opposite”.
The arguments are not persuasive. The Applicant completely ignores the citation of P[0030] of Probert et al. that recites “Then the receiver 24 of the emergency vehicle monitoring system 12 receives emergency vehicle 14 information with the receiver 24 in S 110, the emergency vehicle information can include any suitable information. For example, the emergency vehicle information can include an emergency vehicle 14 emergency status, an emergency vehicle location and an emergency vehicle heading. The emergency status can be whether the emergency vehicle 14 has activated a siren or emergency lights 14a (See FIG. 9-14)” (emphasis added by the Examiner), where this portion of P[0030] renders obvious Claim 3. The example of Probert et al. regarding the police vehicle are not teachings that Probert et al. “prohibits using both the siren/lights and the emergency status signal”, but is merely an example that shows that not only can the emergency vehicle provide a signal including information regarding an emergency status corresponding to a siren or emergency lights being activated, but that the system of Probert et al. can also transmit only the signal.
Furthermore, the Applicant deliberately omits the full citation of this example of Probert et al. which recites “That is, the emergency vehicle 14 may or may not have a siren and/or lights activated but can be in route to a situation that warrants the emergency vehicle 14 being in emergency status. For example, a police vehicle may be in route to an emergency situation in which lights and sirens are not desired. In such a situation, the emergency vehicle 14 can activate the emergency status signal that is transmitted to and received by the host vehicle 10” (emphasis added by the Examiner), which clearly shows that the police vehicle may or may not have “a siren and/or lights activated”, but that the signal can be transmitted when the “a siren and/or lights” are activated or are not activated, depending on a preference. Therefore, the Applicant has misinterpreted Probert et al., and the arguments are not persuasive.


However, the Examiner notes for the record that the presented arguments are merely statements that the “combination of the cited prior art does not teach or suggest” the amended claims, and no specific rebuttals to any specific aspect of the rejections are provided. Therefore, the Examiner’s response is that the Examiner disagrees with these arguments, for the reasons given in the rejection.

All other arguments are moot in view of the new grounds of rejection.
All claims are rejected. See the new grounds of rejection.

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim recites a “third pathway” in lines 5-6, however, parent Claim 1 does not recite any “pathway”, making the use of “third” in Claim 20 improper, as there are no first and second “pathways” recited in Claim 1 or Claim 20.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-3, 5, 8, 11, 12, 14-17 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8, 11, 12, 14-17, 19 and 20 of U.S. Patent No. 9,869,560. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 is fully encompassed by Claim 1 of Patent No. 9,869,560 (which from this point forward will be referred to as Patent ‘560). The differences directed to a parallel street would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, as clearly it would be obvious to move the SDV to any street, parallel or not, that would allow the SDV to move out of the path of an emergency vehicle. Furthermore, the limitations directed to the SDV being on a street that “intersects the first street” are directed to an intended use, as this limitation reads as an intended situation rather than a requirement that the claimed steps can only be performed when the “SDV” is on this particular type of street. Also the limitations “and wherein the real-time current traffic patterns indicate that traffic on the street that intersects the first street is backed up” are directed to an intended use that does not further limit that claim, as these limitations describe an interpretation of what is represented by the “current traffic patterns” that are “generated based on positioning signals”, without reciting a step performed by some device that actually performs an algorithm that determines or identifies that “the first street is backed up”.

Claim 2 is encompassed by Claim 2 of Patent ‘560.

Claim 5 is encompassed by Claim 5 of Patent ‘560.
Claim 8 is encompassed by Claim 8 of Patent ‘560.

Claim 11 is fully encompassed by Claim 1 of Patent No. 9,869,560 except for the difference that Claim 11 is directed to a “computer program product” having “program code” executed by a processor to perform a method. However, because Claim 1 of Patent ‘560 performs a “computer-implemented” method that encompasses the method of Claim 1, there is no patentable distinction between these claims, as both are directed to the same method performed by a computer, where clearly a computer of a “computer-implemented method” would include “program code” or software to perform functions. Furthermore, the limitation “and wherein the emergency destination is a location of a vehicle in distress”, this limitation is directed to an intended use of the “emergency vehicle”, and does not further limit the claim. The Examiner also notes that this intended use is not even of the “computer program product”, as the “computer program product” has no control over the “emergency vehicle”, therefore, the intended use is a description of a situation that is not patentable subject matter, where clearly an emergency vehicle is capable of traveling to any “emergency destination” whatsoever, including a destination corresponding to a “vehicle in distress”.

Claim 12 is encompassed by Claim 1 of Patent ‘560 (due to the dependency on Claim 11 as explained above) and Claims 11 and 12 of Patent ‘560, where the limitations of the combination of Claims 11 and 12 of the present application are encompassed by Claims 1, 11 and 12 of Patent ‘560, as Claim 12 is identical to Claim 12 of Patent ‘560.
Claim 14 is encompassed by Claim 1 of Patent ‘560 (due to the dependency on Claim 11 as explained above) and Claims 11 and 14 of Patent ‘560, where the limitations of the combination of Claims 11 and 14 of the present application are encompassed by Claims 1, 11 and 14 of Patent ‘560, as Claim 14 is identical to Claim 14 of Patent ‘560.

Claim 15 is not patentably distinct from Claims 1, 8, 11 and 14 of Patent ‘560, where clearly computer of a “computer-implemented method” as in Claim 1 of Patent ‘560 would be expected to include generic components and elements of the “computer system” of Claim 15 including a “processor”, “computer readable memory”, a “non-transitory computer readable storage medium” (where the Examiner notes that computers commonly multiple memories including both RAM and ROM) and “program instructions” or software to perform all functions, therefore, the claims are not patentably distinct. See Claims 8, 11 and 14 of Patent ‘560 regarding the “minimum spacing device” of Claim 15. Furthermore, the limitations directed to the SDV being on a street that “intersects the first pathway” are directed to an intended use, as this limitation reads 

Claim 16 is encompassed by Claim 1 of Patent ‘560 (due to the dependency on Claim 11 as explained above) and Claims 15 and 16 of Patent ‘560, where the limitations of the combination of Claims 15 and 16 of the present application are encompassed by Claims 1, 15 and 16 of Patent ‘560.
Claim 17 is encompassed by Claim 1 of Patent ‘560 (due to the dependency on Claim 15 as explained above) and Claims 15 and 17 of Patent ‘560, where the limitations of the combination of Claims 15 and 17 of the present application are encompassed by Claims 1, 15 and 17 of Patent ‘560.
Claim 19 is encompassed by Claim 1 of Patent ‘560 (due to the dependency on Claim 15 as explained above) and Claims 15 and 19 of Patent ‘560, where the limitations of the combination of Claims 15 and 19 of the present application are encompassed by Claims 1, 15 and 19 of Patent ‘560.
Claim 20 is encompassed by Claim 1 of Patent ‘560 (due to the dependency on Claim 15 as explained above) and Claims 15 and 20 of Patent ‘560, where the limitations of the combination of Claims 15 and 20 of the present application are encompassed by Claims 1, 15 and 20 of Patent ‘560.
Claim 21 is encompassed by Claim 1, 7, 8, 11 and 14 of Patent ‘560.
Claim 22 is encompassed by Claim 1 of Patent ‘560, as the limitation “wherein the vehicle that is in distress is a vehicle that is on fire” is directed to an intended use and does not further limit the claimed method. The Examiner also notes that this computer program product”, as the “computer program product” has no control over the “emergency vehicle”, does not perform functions depending on a verification of whether or not a vehicle is “on fire”, and does not control or determine the state of the vehicle “in distress” therefore, the intended use is a description of a situation that is not patentable subject matter, where clearly an emergency vehicle is capable of traveling to any “emergency destination” whatsoever, including a destination corresponding to a “vehicle that is on fire”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 8, 11, 12, 14-17 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
As per Claim 1, the subject matter is the claimed “in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by a positioning system in the SDV while the SDV is on a street that intersects the first street, and wherein the real-time current traffic patterns indicate that traffic on the street that intersects the first street is backed up”.
There is no disclosure of how “real-time current traffic patterns of a current location of the SDV” are generated using “a positioning system in the SDV while the SDV is on a street that intersects the first street”. A position of an “SDV” is not a “traffic pattern”, and there is no disclosure reciting how a position of an “SDV” is somehow transformed into a “traffic pattern”.
Furthermore, there is no disclosure of how data from “a positioning system in the SDV” indicates “that traffic on the street that intersects the first street is backed up”, and this limitation is directed to new matter not present in the application as originally filed, as there is no disclosure that recites from “a positioning system in the SDV” is somehow indicative of or can provide any information of whether or not “traffic on the street that intersects the first street is backed up”, or disclosure of how such a determination of any street being “backed up” would be determined from or indicated by “a positioning system in the SDV”. P[0057] of the Applicant’s a positioning system in the SDV”. The Examiner also notes that merely obtaining position data from a single “SDV” would not reliably provide any indication of whether or not a street is “backed-up”.
Furthermore, the scope of the claim is not supported by the disclosure. The claim encompasses determining “real-time current traffic patterns of a current location of the SDV” such as traffic patterns of average traffic speed for multiple vehicles and patterns of multiple vehicles changing lanes using data from “a positioning system in the SDV”, which is not disclosed in the present application.
As such, there is no indication in the specification that the inventors had possession of a method comprising in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by a positioning system in the SDV while the SDV is on a street that intersects the first street, and wherein the real-time current traffic patterns indicate that traffic on the street that intersects the first street is backed up.

As per Claim 11, the subject matter is the claimed “computer program product 
transmitting, to a receiver within a self-driving vehicle (SDV), an emergency message, wherein the emergency message describes an emergency state of an emergency vehicle and an identified future route of the emergency vehicle, wherein the identified future route is a planned route to an emergency destination for the emergency vehicle , and wherein the emergency destination is a location of a vehicle in distress;
in response to the SDV receiving the emergency message, redirecting, via an auto-control hardware system on the SDV, the SDV to a route that avoids the location of the vehicle that is in distress 
in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by a positioning system in the SDV while the SDV is on a street that intersects the first pathway”.
There is no disclosure of a single “computer program product” that performs a step of “transmitting, to a receiver within a self-driving vehicle (SDV), an emergency message” and also controls the “SDV” itself as in “in response to the SDV receiving the emergency message, redirecting, via an auto-control hardware system on the SDV, the SDV to a route that avoids the location of the vehicle that is in distress” and “in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV”.
The claim is directed to a single “computer program product” that causes a single processor to transmit an emergency message to an SDV, and also control the SDV in response to receiving the message, and such a computer program product and processor is not disclosed. Also, the claim does not appear to make any rational sense, as the claim reads as a single processor which both transmits a message and also receives the same message to control the SDV, meaning the processor is transmitting the message to itself.
Furthermore, the transmitting of the emergency message is performed by a vehicle system entirely separate from the SDV as seen in at least P[0055] of the Applicant’s specification, making it clear that a single computer program product and associated single processor cannot control the emergency vehicle and also control the SDV that receives the message from the emergency vehicle, and there is no disclosure of a single processor that controls both an emergency vehicle and an “SDV”.
As such, there is no indication in the specification that the inventors had possession of the claimed computer program product.

Furthermore as per Claim 11, the subject matter is the claimed
“in response to the SDV receiving the emergency message, redirecting, via an auto-control hardware system on the SDV, the SDV to a route that avoids the location of the vehicle that is in distress ”.
new matter not present in the application as originally filed. There is no disclosure of an “SDV” avoiding a location of a “vehicle that is in distress”.
Furthermore, the scope of the claim is not supported by the disclosure. The claim encompasses an “SDV” obtaining a specific location of a “vehicle that is in distress” and causing control of the “SDV” to avoid this specific location, which is not disclosed in the present application.
As such, there is no indication in the specification that the inventors had possession of a computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code readable and executable by a processor to perform a method comprising in response to the SDV receiving the emergency message, redirecting, via an auto-control hardware system on the SDV, the SDV to a route that avoids the location of the vehicle that is in distress.

Furthermore, as per Claim 11, the subject matter is the claimed “in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by a positioning system in the SDV while the SDV is on a street that intersects the first pathway”.
real-time current traffic patterns of a current location of the SDV” are generated using “a positioning system in the SDV while the SDV is on a street that intersects the first pathway”. A position of an “SDV” is not a “traffic pattern”, and there is no disclosure reciting how a position of an “SDV” is somehow transformed into a “traffic pattern”.
Furthermore, the scope of the claim is not supported by the disclosure. The claim encompasses determining “real-time current traffic patterns of a current location of the SDV” such as traffic patterns of average traffic speed for multiple vehicles and patterns of multiple vehicles changing lanes using data from “a positioning system in the SDV”, which is not disclosed in the present application.
As such, there is no indication in the specification that the inventors had possession of a computer program product comprising a non-transitory computer readable storage medium having program code embodied therewith, the program code readable and executable by a processor to perform a method comprising in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by a positioning system in the SDV while the SDV is on a street that intersects the first pathway.

As per Claim 12, the subject matter is the claimed “computer program product of claim 11, wherein the SDV is initially operating in manual mode in which the SDV is manually controlled by a driver of the SDV, and wherein the method further comprises:
in response to the receiver within the SDV receiving the emergency message, automatically switching control of the SDV from the manual mode to an autonomous mode, wherein the autonomous mode directs the auto-control hardware system on the SDV to autonomously control movement of the SDV”.
There is no disclosure of a single “computer program product” that performs a step of “transmitting, to a receiver within a self-driving vehicle (SDV), an emergency message” as in Claim 11 and also controls the “SDV” itself as in “in response to the receiver within the SDV receiving the emergency message, automatically switching control of the SDV from the manual mode to an autonomous mode, wherein the autonomous mode directs the auto-control hardware system on the SDV to autonomously control movement of the SDV”.
The claim is directed to a single “computer program product” that causes a single processor to transmit an emergency message to an SDV, and also control the SDV in response to receiving the message, and such a computer program product and processor is not disclosed.
As such, there is no indication in the specification that the inventors had possession of the claimed computer program product of claim 11, wherein the SDV is initially operating in manual mode in which the SDV is manually controlled by a driver of the SDV, and wherein the method further comprises in response to the receiver within the SDV receiving the emergency message, automatically switching control of the SDV from the manual mode to an autonomous mode, wherein the autonomous mode directs 

As per Claim 14, the subject matter is the claimed “computer program product of claim 11, wherein the SDV is equipped with a minimum spacing device that automatically maintains a predefined minimum distance between the SDV and another vehicle, and wherein the method further comprises: in response to the SDV receiving the emergency message, reducing the predefined minimum distance between the SDV and said another vehicle”.
There is no disclosure of a single “computer program product” that performs a step of “transmitting, to a receiver within a self-driving vehicle (SDV), an emergency message” as in Claim 11 and also controls the “SDV” itself as in “wherein the SDV is equipped with a minimum spacing device that automatically maintains a predefined minimum distance between the SDV and another vehicle, and wherein the method further comprises: in response to the SDV receiving the emergency message, reducing the predefined minimum distance between the SDV and said another vehicle”.
The claim is directed to a single “computer program product” that causes a single processor to transmit an emergency message to an SDV, and also control the SDV in response to receiving the message, and such a computer program product and processor is not disclosed.
As such, there is no indication in the specification that the inventors had possession of the claimed computer program product of claim 11, wherein the SDV is 

As per Claim 15, the subject matter is the claimed “computer system comprising:
a processor, a computer readable memory, and a non-transitory computer readable storage medium;
first program instructions to transmit, to a receiver within a self-driving vehicle (SDV), an emergency message, wherein the SDV is equipped with a minimum spacing device that automatically maintains a predefined minimum distance between the SDV and another vehicle, wherein the emergency message describes an emergency state of an emergency vehicle and an identified future route of the emergency vehicle, and wherein the identified future route is a planned route pathway;
second program instructions to, in response to the receiver within the SDV receiving the emergency message, redirect, via an auto-control hardware system on the SDV, the SDV to drive to a second pathway that does not conflict with the identified future route of the emergency vehicle;
third program instructions to, in response to the SDV receiving the emergency message, reduce the predefined minimum distance between the SDV and said another vehicle; and
third program instructions to, in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by a positioning system in the SDV while the SDV is on a street that intersects the first pathway; and wherein
the first, second, and third program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory”.
There is no disclosure of a single “computer system comprising: a processor, a computer readable memory, and a non-transitory computer readable storage medium” that includes instructions to “transmit, to a receiver within a self-driving vehicle (SDV), an emergency message” and also includes instructions to control the “SDV” itself as in “in response to the receiver within the SDV receiving the emergency message, redirect, via an auto-control hardware system on the SDV, the SDV to drive to a second pathway that does not conflict with the identified future route of the emergency vehicle” and “in response to the SDV receiving the emergency message, reduce the predefined minimum distance between the SDV and said another vehicle” and “in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV”.
The claim is directed to a single computer system comprising a single processor, computer readable memory, and non-transitory computer readable storage medium and that includes instructions to transmit an emergency message to an SDV, and also control the SDV in response to receiving the message, and such a computer system is not disclosed. Also, the claim does not appear to make any rational sense, as the claim reads as a single computer system which both transmits a message and also receives the same message to control the SDV, meaning the computer system is transmitting the message to itself.
Furthermore, the transmitting of the emergency message is performed by a vehicle system entirely separate from the SDV as seen in at least P[0055] of the Applicant’s specification, making it clear that a single computer system cannot control the emergency vehicle and also control the SDV that receives the message from the emergency vehicle, and there is no disclosure of a single computer system that controls both an emergency vehicle and an “SDV”.
As such, there is no indication in the specification that the inventors had possession of the claimed computer system.

Furthermore as per Claim 15, the subject matter is the claimed
“third program instructions to, in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by a positioning system in the SDV while the SDV is on a street that intersects the first pathway”.
There is no disclosure of how “real-time current traffic patterns of a current location of the SDV” are generated using “a positioning system in the SDV while the SDV is on a street that intersects the first pathway”. A position of an “SDV” is not a “traffic pattern”, and there is no disclosure reciting how a position of an “SDV” is somehow transformed into a “traffic pattern”.
Furthermore, the scope of the claim is not supported by the disclosure. The claim encompasses determining “real-time current traffic patterns of a current location of the SDV” such as traffic patterns of average traffic speed for multiple vehicles and patterns of multiple vehicles changing lanes using data from “a positioning system in the SDV”, which is not disclosed in the present application.
As such, there is no indication in the specification that the inventors had possession of a computer system comprising third program instructions to, in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by a positioning system in the SDV while the SDV is on a street that intersects the first pathway.

computer system of claim 15, wherein the SDV is initially operating in manual mode in which the SDV is manually controlled by a driver of the SDV, and wherein the computer system further comprises:
fourth program instructions to, in response to the receiver within the SDV receiving the emergency message, automatically switch control of the SDV from the manual mode to an autonomous mode, wherein the autonomous mode causes the auto-control hardware system on the SDV to autonomously control movement of the SDV; and
wherein the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory”.
There is no disclosure of a single “computer system comprising: a processor, a computer readable memory, and a non-transitory computer readable storage medium” that includes instructions to “transmit, to a receiver within a self-driving vehicle (SDV), an emergency message” as in Claim 15 and also includes instructions to control the “SDV” itself as in “fourth program instructions to, in response to the receiver within the SDV receiving the emergency message, automatically switch control of the SDV from the manual mode to an autonomous mode, wherein the autonomous mode causes the auto-control hardware system on the SDV to autonomously control movement of the SDV; and wherein the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory”.

As such, there is no indication in the specification that the inventors had possession of the claimed computer system of claim 15, wherein the SDV is initially operating in manual mode in which the SDV is manually controlled by a driver of the SDV, and wherein the computer system further comprises fourth program instructions to, in response to the receiver within the SDV receiving the emergency message, automatically switch control of the SDV from the manual mode to an autonomous mode, wherein the autonomous mode causes the auto-control hardware system on the SDV to autonomously control movement of the SDV, and wherein the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory.

As per Claim 17, the subject matter is the claimed “computer system of claim 15, wherein the SDV is equipped with a minimum spacing device that automatically maintains a predefined minimum distance between the SDV and another vehicle, and wherein the computer system further comprises:
fourth program instructions to, in response to the SDV receiving the emergency message, reduce the predefined minimum distance between the SDV and said another vehicle; and
wherein the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory”.
There is no disclosure of a single “computer system comprising: a processor, a computer readable memory, and a non-transitory computer readable storage medium” that includes instructions to “transmit, to a receiver within a self-driving vehicle (SDV), an emergency message” as in Claim 15 and also includes instructions to control the “SDV” itself as in “fourth program instructions to, in response to the SDV receiving the emergency message, reduce the predefined minimum distance between the SDV and said another vehicle; and wherein the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory”.
The claim is directed to a single computer system comprising a single processor, computer readable memory, and non-transitory computer readable storage medium and that includes instructions to transmit an emergency message to an SDV, and also control the SDV in response to receiving the message, and such a computer system is not disclosed.
As such, there is no indication in the specification that the inventors had possession of the claimed computer system of claim 15, wherein the SDV is equipped with a minimum spacing device that automatically maintains a predefined minimum distance between the SDV and another vehicle, and wherein the computer system further comprises fourth program instructions to, in response to the SDV receiving the emergency message, reduce the predefined minimum distance between the SDV and 

As per Claim 19, the subject matter is the claimed “computer system of claim 15, further comprising:
fourth program instructions to transmit, to the receiver within the SDV, the emergency message in response to a warning system being activated within the emergency vehicle, wherein the warning system warns the SDV of the emergency state of the emergency vehicle; and wherein the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by processor via the computer readable memory”.
There is no disclosure of a single “computer system comprising: a processor, a computer readable memory, and a non-transitory computer readable storage medium” that includes instructions to “transmit, to the receiver within the SDV, the emergency message” and also includes instructions to control the “SDV” itself in response to receiving the message as in Claim 15.
As such, there is no indication in the specification that the inventors had possession of the claimed computer system of claim 15, further comprising fourth program instructions to transmit, to the receiver within the SDV, the emergency message in response to a warning system being activated within the emergency vehicle, wherein the warning system warns the SDV of the emergency state of the emergency vehicle, and wherein the fourth program instructions are stored on the non-

As per Claim 20, the subject matter is the claimed “method of claim 1, further comprising:
determining, by the SDV, that the emergency vehicle is more than a predefined distance from the SDV; and
in response to determining that the emergency vehicle is more than a predefined distance from the SDV, directing an SDV control processor in the SDV to turn down a third roadway pathway in order to avoid the emergency vehicle”.
Claim 20 is directed to an alternative method for controlling the “SDV” that is different from the method of Claim 1, as Claim 1 makes no mention of any determination of a “predefined distance” when causing the “SDV” to drive to a “second street” that does not “impede progress of the emergency vehicle”, and only requires performing this step in response to receiving the “emergency message”, therefore, Claim 20 requires an alternative condition for controlling the “SDV” that is not required by Claim 1. Furthermore, Claim 20 encompasses not causing the “SDV” to “avoid the emergency vehicle” if the distance is not “more than a predefined distance from the SDV”, which would then contradict the driving of the “SDV” to a “second street” that does not “impede progress of the emergency vehicle”, as clearly driving to this “second street” is intended to avoid the emergency vehicle.
There is no disclosed embodiment that both causes the “SDV” to drive to a “second street” that does not “impede progress of the emergency vehicle” in an SDV control processor in the SDV to turn down a third roadway pathway in order to avoid the emergency vehicle” in response to “determining that the emergency vehicle is more than a predefined distance from the SDV”.
As such, there is no indication in the specification that the inventors had possession of the method of claim 1, further comprising determining, by the SDV, that the emergency vehicle is more than a predefined distance from the SDV, and in response to determining that the emergency vehicle is more than a predefined distance from the SDV, directing an SDV control processor in the SDV to turn down a third roadway pathway in order to avoid the emergency vehicle.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 8, 11, 12, 14-17 and 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

wherein the real-time current traffic patterns are generated based on positioning signals generated by a positioning system in the SDV while the SDV is on a street that intersects the first street”.
It is unclear what is required by “the SDV is on a street that intersects the first street”, as it is unclear if the “street” may be the “first street”, and it is unclear how the two streets must “intersect”. The Examiner notes that it is also unclear if a lane of a road would or would not qualify as a “street”. Therefore, the claim is unclear.

As per Claim 11, the claim recites “wherein the real-time current traffic patterns are generated based on positioning signals generated a positioning system in the SDV while the SDV is on a street that intersects the first pathway”.
It is unclear what is required by “the SDV is on a street that intersects the first pathway”, as it is unclear if the “street” may be the “first pathway”, and it is unclear how the two streets must “intersect”, and it is unclear how the “street” would be different from a “pathway”. The Examiner notes that it is also unclear if a lane of a road would or would not qualify as a “street” or a “pathway”. Therefore, the claim is unclear.

As per Claim 15, the claim recites “wherein the real-time current traffic patterns are generated based on positioning signals generated by a positioning system in the SDV while the SDV is on a street that intersects the first pathway”.
It is unclear what is required by “the SDV is on a street that intersects the first pathway”, as it is unclear if the “street” may be the “first pathway”, and it is unclear how the two streets must “intersect”, and it is unclear how the “street” would be different 

As per Claim 15, the claim recites “third program instructions to, in response to the SDV receiving the emergency message, reduce the predefined minimum distance between the SDV and said another vehicle; and
third program instructions to, in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by a positioning system in the SDV while the SDV is on a street that intersects the first pathway; and wherein
the first, second, and third program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory”.
The claim recites two different definitions of the “third program instructions”, the first definition being “to, in response to the SDV receiving the emergency message, reduce the predefined minimum distance between the SDV and said another vehicle”, and the second definition being “to, in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV”, and it is unclear if the claim is implying that either one of these definitions are required, or that both are required for the “third program instructions”.
Additionally, the claim recites that “third program instructions are stored on the non-transitory computer readable storage medium”, however, it is unclear which definition of the “third program instructions” of the two definitions identified above are stored on the “non-transitory computer readable storage medium”.
Therefore, the claim is unclear.

Furthermore as per Claim 15, the claim recites “a computer readable memory, and a non-transitory computer readable storage medium” and “wherein the first, second, and third program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory”.
It is unclear how or if the “computer readable memory” is different from the “non-transitory computer readable storage medium”. It is unclear if the “computer readable memory” and “non-transitory computer readable storage medium” are separate devices, separate sections of a memory, or are physically separated in some manner.
Furthermore, it is unclear what is required by “stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory”, as it is unclear what steps correspond to “via the computer readable memory”. It is unclear how the “computer readable memory” is non-transitory computer readable storage medium”.
Therefore, the claim is unclear.

As per Claim 20, the claim recites a “third pathway” in lines 5-6, however, parent Claim 1 does not recite any “pathway”, and it is unclear if the “third pathway” is or is not equivalent to the “first street” or the “second street” of Claim 1. Therefore, the claim is unclear. 

Claim 11 recites the limitation "the first pathway" in line 19.  There is insufficient antecedent basis for this limitation in the claim.

Claim 21 recites the limitation "the SDV on the second street" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Parent Claim 1 does not recite any “SDV on the second street”, but instead recites that an “SDV” is redirected to a “second street”, which encompasses merely a command to the “SDV” to travel to the “second street” and is not equivalent to a limitation reciting that the “SDV” is suddenly somehow an “SDV on the second street”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Ferguson (8,838,321) further in view of Husain (2012/0078506).

Regarding Claim 1, Ricci teaches the claimed method 
transmitting, to a receiver within a self-driving vehicle (SDV) (“…systems and/or devices associated with the vehicle may be configured to receive and/or detect emergency and/or safety signals…”, see P[0744]), an emergency message, wherein the emergency message describes an emergency state of an emergency vehicle and an identified future route of the emergency vehicle, wherein the identified future route is a planned route street (“…the emergency vehicle may be emitting emergency signals…the vehicle 104 can detect the signals emitted from the emergency vehicle and determine that the signals are associated with the emergency vehicle…the signal may include additional information…the additional emergency type, speed of the emergency vehicle, direction of the emergency vehicle, expected lane of travel for the emergency vehicle, destination of the emergency vehicle, and/or other information…the additional information may be included in a header, payload, or footer of a wireless signal” (emphasis added), see P[0746]); [[and]]
in response to the SDV receiving the emergency message, redirecting, via an auto-control hardware system on the SDV, the SDV to drive to a second path…, wherein operating the SDV on the second path does not impede progress of the emergency vehicle (“…the information may include vehicle control instructions to actively control one or more features of the vehicle 104 (e.g., pull the vehicle 104 over, slow the vehicle 104, move the vehicle 104 from a lane of traffic…” (emphasis added), see P[0746] and “It is anticipated that once a signal is detected, the signal itself and/or information about the signal may be presented to an operator of a vehicle 104 via the alert module 2312”, see P[0748] and “Where an operator continues to ignore, or not respond to, the presentation of one or more of the alerts, the alert module 2312 may instruct the vehicle control system 204 to control at least one feature of the vehicle 104. This control may include pulling the vehicle over to the side of the road, etc.”, see P[0750]).
Ricci does not expressly recite the bolded portions of the claimed
redirecting, via an auto-control hardware system on the SDV, the SDV to drive to a second street that is separated from the first street, wherein the second street runs parallel to the first street, wherein operating the SDV on the second street does not impede progress of the emergency vehicle

and in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by a positioning system in the SDV while the SDV is on a street that intersects the first street, and wherein the real-time current traffic patterns indicate that traffic on the street that intersects the first street is backed up.
	However, the limitations “and wherein the real-time current traffic patterns indicate that traffic on the street that intersects the first street is backed up” are directed to an intended use that does not further limit that claim, as these limitations describe an interpretation of what is represented by the “current traffic patterns” that are “generated based on positioning signals”, without reciting a step performed by some device that actually performs an algorithm that determines or identifies that “the first street is backed up”.
Also, the limitation “while the SDV is on a street that intersects the first street” is interpreted as an intended use that does not further limit the claim, as this limitation reads as an intended situation rather than a requirement that the claimed steps can only be performed when the “SDV” is on this particular type of street.
Also, the claim does not recite any device performing an algorithm to transform the “positioning signals” to “traffic patterns”, therefore, these limitations not expressly recited by Ricci encompass simply receiving “positioning signals” as the “traffic patterns”. Ricci does teach a vehicle sharing GPS information to another vehicle (see that intersects the first street”.
Clearly the invention of Ricci is capable of changing a “roadway”, as the vehicle being controlled to move from a lane where an emergency vehicle is traveling is given as an open-ended example (“This control may include pulling the vehicle over to the side of the road, etc.” (emphasis added), see P[0750]), where clearly other types of movement may be performed as is conventional in the art.
Furthermore, Ferguson (8,838,321) teaches that in response to an autonomous vehicle identifying a special-purpose vehicle such as an emergency vehicle or ambulance (Ferguson; see col.9, particularly lines 1-8, also see col.3, particularly lines 45-53) that shares a road with the autonomous vehicle, the autonomous vehicle may change a travel route from a first travel route to a second travel route, where the second travel route includes a road or road section different from the first travel route, which may cause the autonomous vehicle to be “diverted from the direction in which the special-purpose vehicle” is going (Ferguson; see col.4, particularly lines 19-58 and col.8, particularly lines 35-44 and col.10, particularly lines 41-67 and FIG. 5). Referring to FIG. 5 and the previous citations, it can be seen that the vehicle “101” will move to the “street” or route of “C-F” and then “F-E” when an emergency vehicle is traveling in a direction that includes the “street” or route that includes sections “B-C” and “C-D” which are both parallel to “F-E”.
Furthermore, regarding the limitations directed to “real-time current traffic patterns”, Husain (2012/0078506) teaches a navigation system with obstacle any time relevant to the travel of the emergency vehicle and to a calculation of an emergency route of the emergency vehicle, and at any location such as a location of “a street that intersects the first street”, in order to allow for calculating the emergency route as early as possible to prevent any delay of the emergency vehicle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci with the teachings of Ferguson and Husain, and to perform redirecting, via an auto-control hardware system on the SDV, the SDV to drive to a second street that is separated from the first street, wherein the second street runs parallel to the first street, and in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by a positioning system in the SDV while the SDV is on a street that intersects the first street, and wherein the real-time current traffic patterns indicate that traffic on the street that intersects the first street is backed up, as rendered obvious by Ferguson and Husain, in order to, for a special-purpose vehicle which may be an emergency vehicle (Ferguson; “The special-purpose vehicle may be an emergency vehicle…”, see col.3, particularly lines 45-53), cause an autonomous vehicle to be “diverted from the direction in which the special-purpose vehicle” is going (Ferguson; see col.10, particularly lines 52-67), and in order to generate an emergency route by accommodating a non-emergency vehicle location (Husain; see P[0134]).

method of claim 1, wherein the SDV is initially operating in manual mode in which the SDV is manually controlled by a driver of the SDV, and wherein the method further comprises:
in response to the receiver within the SDV receiving the emergency message, one or more processors automatically switching control of the SDV from the manual mode to an autonomous mode, wherein the autonomous mode directs the auto-control hardware system on the SDV to autonomously control movement of the SDV (“…a vehicle 104 may be traveling along a road where an emergency…the information may include vehicle control instructions to actively control one or more features of the vehicle 104 (e.g., pull the vehicle 104 over, slow the vehicle 104, move the vehicle 104 from a lane of traffic…” (emphasis added), see P[0746] and “The operator may indicate that the alert has been received by responding to the alert (e.g., by accepting the alert via user input or selection, operating the vehicle 104 differently than before the alert is received, pulling over, etc.)…It is anticipated that once a signal is detected, the signal itself and/or information about the signal may be presented to an operator of a vehicle 104 via the alert module 2312”, see P[0748] and “Where an operator continues to ignore, or not respond to, the presentation of one or more of the alerts, the alert module 2312 may instruct the vehicle control system 204 to control at least one feature of the vehicle 104. This control may include pulling the vehicle over to the side of the road, etc.” (emphasis added), see P[0750]), where because the state of the vehicle prior to the alert module instructing the vehicle to pull over is a mode in which the operator may instead make the decision to pull over in 

Regarding Claim 20, Ricci renders obvious the claimed computer-implemented method of claim 1, further comprising:
determining, by the SDV, that the emergency vehicle is more than a predefined distance from the SDV; and
in response to determining that the emergency vehicle is more than a predefined distance from the SDV, directing an SDV control processor in the SDV to turn down a…pathway in order to avoid the emergency vehicle (“…the emergency vehicle may be emitting emergency signals…the vehicle 104 can detect the signals emitted from the emergency vehicle and determine that the signals are associated with the emergency vehicle…the signal may include additional information…the additional information may include the emergency type, speed of the emergency vehicle, direction of the emergency vehicle, expected lane of travel for the emergency vehicle, destination of the emergency vehicle, and/or other information…the additional information may be included in a header, payload, or footer of a wireless signal” (emphasis added), see P[0746] and “…the information may include vehicle control instructions to actively control one or more features of the vehicle 104 (e.g., pull the vehicle 104 over, slow the vehicle 104, move the vehicle 104 from a lane of traffic…” (emphasis added), see P[0746] and “It is anticipated that once a signal is detected, the signal itself and/or information about the signal may be presented to an operator of a vehicle 104 via the alert module 2312”, see P[0748] and “Where an control may include pulling the vehicle over to the side of the road, etc.” (emphasis added), see P[0750]),
where because the emergency vehicle of Ricci is clearly not yet at the location of the vehicle “104”, this renders obvious only moving the vehicle to some location or “third street”, where the “third street” encompasses any location whatsoever that the vehicle is capable of moving to, in response to determining that the emergency vehicle is at some “predefined distance” from the vehicle “104”, where choosing a “predefined” distance is an obvious design choice, as it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform the control to move the vehicle “104” and clear a path for the emergency vehicle when the emergency vehicle is at any distance greater than zero from the vehicle and is approaching the vehicle, where choosing a “predefined” distance is an obvious design choice, such as any distance greater than zero, in order to cause consistent performance of a vehicle movement in response to receiving a signal from an approaching emergency vehicle.
Ricci does not expressly recite that a vehicle will drive to a third “pathway” as in the bolded portions of the claimed
in response to determining that the emergency vehicle is more than a predefined distance from the SDV, directing an SDV control processor in the SDV to turn down a third pathway in order to avoid the emergency vehicle.

Clearly the invention of Ricci is capable of changing a “pathway”, as the vehicle being controlled to move from a lane where an emergency vehicle is traveling is given as an open-ended example (“This control may include pulling the vehicle over to the side of the road, etc.” (emphasis added), see P[0750]), where clearly other types of movement may be performed as is conventional in the art.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to, in response to determining that the emergency vehicle is more than a predefined distance from the SDV, directing an SDV control processor in the SDV to turn down a third roadway in order to avoid the emergency vehicle, such as by simply causing the vehicle to pull over and therefore enter some “third pathway” such as a path next to a road or the side of a road, in order to avoid blocking the path of an emergency vehicle.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Ferguson (8,838,321) further in view of Husain (2012/0078506), further in view of Probert et al. (2016/0098926).

method of claim 1, further comprising:
transmitting, to the receiver within the SDV, the emergency message in response to a local audio/visual warning system being activated within the emergency vehicle, wherein the warning system warns the SDV of the emergency state of the emergency vehicle.
However, the Examiner notes that the claim makes no mention of what activates the “warning system” itself, or if this is a step performed by a person.
Furthermore, Probert et al. (2016/0098926) teaches an emergency vehicle that activates an emergency status signal that is transmitted to and received by a host vehicle capable of self-driving, where the emergency status is included in the signal and may indicate whether the emergency vehicle has activated a siren or emergency lights (Probert et al.; “Then the receiver 24 of the emergency vehicle monitoring system 12 receives emergency vehicle 14 information with the receiver 24 in S 110…the emergency vehicle information can include an emergency vehicle 14 emergency status, an emergency vehicle location and an emergency vehicle heading. The emergency status can be whether the emergency vehicle 14 has activated a siren or emergency lights 14a…the emergency vehicle 14 may or may not have a siren and/or lights activated but can be in route to a situation that warrants the emergency vehicle 14 being in emergency status…In such a situation, the emergency vehicle 14 can activate the emergency status signal that is transmitted to and received by the host vehicle 10”, see P[0030] and “…the feedback unit 28 may also be connected to the steering system 46 of the host vehicle 10, such that the controller 20 can control the steering system 46 of 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci, Ferguson and Husain with the teachings of Probert et al., and for the method of claim 1 to further be comprised of transmitting, to the receiver within the SDV, the emergency message in response to a local audio/visual warning system being activated within the emergency vehicle, wherein the warning system warns the SDV of the emergency state of the emergency vehicle, as rendered obvious by Probert et al., in order to provide for “enabling emergency vehicles to travel unabated” (Probert et al.; see P[0002]).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Ferguson (8,838,321) further in view of Husain (2012/0078506), further in view of Slavin et al. (2014/0278052).

Regarding Claim 5, Ricci does not teach the claimed method of claim 1, further comprising:
retrieving, by one or more processors, data describing historic traffic patterns of the identified future route; and
adjusting, via the auto-control hardware system on the SDV, said redirecting of the SDV according to the historic traffic patterns of the identified future route.
However, Slavin et al. (2014/0278052) teaches lane-level vehicle navigation for vehicle routing and traffic management which can be used for autonomous vehicle systems (Slavin et al.; “...autonomous vehicle systems that require lane-level guidance…”, see P[0010]), where historical traffic information may be used to make predictions for meaningful lane-level route guidance, such as for determining if lane changes should be made (Slavin et al.; "Generally discretionary lane changes involve anticipation of improved driving experience in the target lanes…", see P[0044] and "...a comprehensive traffic simulation system capable of representing the elements and complexities of the traffic environment like that depicted in FIG. 2 can assimilate historical information and real-time traffic information available from the field and then relate that information into useful short-term predictions and, thus, meaningful lane-level route guidance”, see P[0045]), where lane-level routing may be used to “assist self-driving automated vehicles to make appropriate lane-change decisions” (Slavin et al.; see P[0091]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci, Ferguson and Husain with the teachings of Slavin et al., and for the method of claim 1 to further be comprised of retrieving, by one or more processors, data describing historic traffic patterns of the identified future route, and adjusting, via the auto-control hardware system on the SDV, said redirecting of the SDV according to the historic .



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Ferguson (8,838,321) further in view of Husain (2012/0078506), further in view of Essame et al. (2013/0338868), further in view of Ogino et al. (2004/0128062).

Regarding Claim 8, Ricci does not teach the claimed method of claim 1, wherein the SDV is equipped with a minimum spacing device that automatically maintains a predefined minimum distance between the SDV and another vehicle, and wherein the method further comprises:
in response to the SDV receiving the emergency message, modifying the predefined minimum distance between the SDV and said another vehicle.
However, the Examiner first notes that these limitations are directed to simply a commonplace traffic situation where vehicles move closer together to make room for another vehicle such as an ambulance.
Essame et al. (2013/0338868) teaches multiple vehicles moving to create an insertion gap for a priority vehicle such as an emergency vehicle (Essame et al.; see P[0034]), where the vehicles are equipped with obstacle detection and lane-changing 
Furthermore, Ogino et al. (2004/0128062) teaches using vehicle-to-vehicle communication to allow an emergency vehicle to notify regular vehicles to clear a way for the emergency vehicle (Ogino et al.; see P[0009], P[0014] and P[0019]), where vehicles of a vehicle network may clear the way for another vehicle by reducing an inter-vehicle distance between the vehicles (Ogino et al.; see P[0078]-P[0080]), therefore, to reduce an inter-vehicle distance as claimed is obvious in view of Ogino et al. 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Ricci with the teachings of Essame et al. and Ogino et al., and wherein the SDV is equipped with a minimum spacing device that automatically maintains a predefined minimum distance between the SDV and another vehicle, and wherein the method further comprises in response to the SDV receiving the emergency message, modifying the predefined minimum distance between the SDV and said another vehicle, as rendered obvious by Essame et al. and Ogino et al., in order to provide for “a prioritization of emergency vehicles” (Essame et al.; see P[0059]) and in order to “ensure smooth passage of an emergency vehicle” (Ogino et al.; see P[0014]).



s 11, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Husain (2012/0078506).

Regarding Claim 11, Ricci teaches the claimed computer program product (“…instruct the vehicle control system 204 to control at least one feature of the vehicle 104. This control may include pulling the vehicle over to the side of the road, etc.”, see P[0750] and “The method 3500 can be executed as a set of computer-executable instructions executed by a computer system and encoded or stored on a computer readable medium”, see P[0764]), the program code readable and executable by a processor to perform a method comprising:
transmitting, to a receiver within a self-driving vehicle (SDV) (“…systems and/or devices associated with the vehicle may be configured to receive and/or detect emergency and/or safety signals…”, see P[0744]), an emergency message, wherein the emergency message describes an emergency state of an emergency vehicle and an identified future route of the emergency vehicle, wherein the identified future route is a planned route to an emergency destination for the emergency vehicle  (“…the emergency vehicle may be emitting emergency signals…the vehicle 104 can detect the signals emitted from the emergency vehicle and determine that the signals are associated with the emergency vehicle…the signal may include additional information…the additional information may include the emergency type, speed of the emergency vehicle, direction of the expected lane of travel for the emergency vehicle, destination of the emergency vehicle, and/or other information…the additional information may be included in a header, payload, or footer of a wireless signal” (emphasis added), see P[0746]).
Regarding the limitation “and wherein the emergency destination is a location of a vehicle in distress”, this limitation is directed to an intended use of the “emergency vehicle”, and does not further limit the claim. The Examiner also notes that this intended use is not even of the “computer program product”, as the “computer program product” has no control over the “emergency vehicle”, therefore, the intended use is a description of a situation that is not patentable subject matter, where clearly an emergency vehicle, such as the emergency vehicle of Ricci, is capable of traveling to any “emergency destination” whatsoever, including a destination corresponding to a “vehicle in distress”.
Ricci further teaches the claimed
in response to the SDV receiving the emergency message, redirecting, via an auto-control hardware system on the SDV, the SDV to a route that avoids the location of the vehicle that is in distress  (“…the information may include vehicle control instructions to actively control one or more features of the vehicle 104 (e.g., pull the vehicle 104 over, slow the vehicle 104, move the vehicle 104 from a lane of traffic…” (emphasis added), see P[0746] and “It is anticipated that once a signal is detected, the signal itself and/or information about the signal may be presented to an operator of a vehicle 104 via the alert module 2312”, control may include pulling the vehicle over to the side of the road, etc.” (emphasis added), see P[0750]), where the limitation of “that avoids the location of the vehicle that is in distress” is directed to the intended use discussed earlier, making this limitation also directed to an intended use, as no location of any vehicle “in distress” is used by the “SDV” to move to another “route” as claimed, and where any path, such as a path at the side of a road, is equivalent to a route according to the broadest reasonable interpretation of a route, and where clearly the location of vehicle that the emergency vehicle may be traveling towards would also be avoided by pulling over to the side of a road.
Ricci does not expressly recite the claimed
and in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by a positioning system in the SDV while the SDV is on a street that intersects the first pathway.
However, the limitation “while the SDV is on a street that intersects the first pathway” is interpreted as an intended use that does not further limit the claim, as this 
Also, the claim does not recite any device performing an algorithm to transform the “positioning signals” to “traffic patterns”, therefore, these limitations not expressly recited by Ricci encompass simply receiving “positioning signals” as the “traffic patterns”. Ricci does teach a vehicle sharing GPS information to another vehicle (see P[0677]), but does not expressly recite that one of the vehicles is an emergency vehicle, and does not expressly recite that the SDV is on a street “that intersects the first pathway”.
Clearly the invention of Ricci is capable of changing a “roadway”, as the vehicle being controlled to move from a lane where an emergency vehicle is traveling is given as an open-ended example (“This control may include pulling the vehicle over to the side of the road, etc.” (emphasis added), see P[0750]), where clearly other types of movement may be performed as is conventional in the art.
Furthermore, Husain (2012/0078506) teaches a navigation system with obstacle accommodating emergency route planning comprising a navigation system of an emergency vehicle (Husain; “…the current physical location of the emergency vehicle 206 with the navigation system 100”, see P[0040]), where the navigation system may receive traffic information, where a non-emergency vehicle can periodically transmit position information of the non-emergency vehicle to the navigation system as the traffic information, and where the traffic information may be received by the navigation system in real-time (Husain; “…the GPS navigation system of the non-emergency vehicle 308 can include a GPS tracking service that can transmit the vehicle location 310 of the non-any time relevant to the travel of the emergency vehicle and to a calculation of an emergency route of the emergency vehicle, and at any location such as a location of “a street that intersects the first pathway”, in order to allow for calculating the emergency route as early as possible to prevent any delay of the emergency vehicle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci with the teachings of Husain, and in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by a positioning system in the SDV while the SDV is on a street that intersects the first pathway, as 

Regarding Claim 12, Ricci teaches the claimed computer program product of claim 11, wherein the SDV is initially operating in manual mode in which the SDV is manually controlled by a driver of the SDV, and wherein the method further comprises:
in response to the receiver within the SDV receiving the emergency message, automatically switching control of the SDV from the manual mode to an autonomous mode, wherein the autonomous mode directs the auto-control hardware system on the SDV to autonomously control movement of the SDV (“…a vehicle 104 may be traveling along a road where an emergency…the information may include vehicle control instructions to actively control one or more features of the vehicle 104 (e.g., pull the vehicle 104 over, slow the vehicle 104, move the vehicle 104 from a lane of traffic…” (emphasis added), see P[0746] and “The operator may indicate that the alert has been received by responding to the alert (e.g., by accepting the alert via user input or selection, operating the vehicle 104 differently than before the alert is received, pulling over, etc.)…It is anticipated that once a signal is detected, the signal itself and/or information about the signal may be presented to an operator of a vehicle 104 via the alert module 2312”, see P[0748] and “Where an operator continues to ignore, or not respond to, the presentation of one or more of the alerts, the alert module 2312 may instruct the vehicle control system 204 to control at least one feature of the vehicle 104. This control may include pulling the vehicle over to the side of the road, etc.” (emphasis added), see P[0750]), where because the state of the vehicle prior to the alert module instructing the vehicle to pull over is a mode in which the operator may instead make the decision to pull over in response to the alert, Ricci teaches switching from a “manual mode” to an “autonomous mode”.

Regarding Claim 22, the claimed
computer program product of claim 11, wherein the vehicle that is in distress is a vehicle that is on fire
is directed to an intended use and does not further limit the claimed method. The Examiner also notes that this intended use is not even of the “computer program product”, as the “computer program product” has no control over the “emergency vehicle”, does not perform functions depending on a verification of whether or not a vehicle is “on fire”, and does not control or determine the state of the vehicle “in distress” therefore, the intended use is a description of a situation that is not patentable subject matter, where clearly an emergency vehicle, such as the emergency vehicle of Ricci, is capable of traveling to any “emergency destination” whatsoever, including a destination corresponding to a “vehicle that is on fire”.



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Husain (2012/0078506) further in view of Essame et al. (2013/0338868), further in view of Ogino et al. (2004/0128062).

Regarding Claim 14, Ricci does not teach the claimed computer program product of claim 11, wherein the SDV is equipped with a minimum spacing device that automatically maintains a predefined minimum distance between the SDV and another vehicle, and wherein the method further comprises:
in response to the SDV receiving the emergency message, reducing the predefined minimum distance between the SDV and said another vehicle.
However, the Examiner first notes that these limitations are directed to simply a commonplace traffic situation where vehicles move closer together to make room for another vehicle such as an ambulance.
Essame et al. (2013/0338868) teaches multiple vehicles moving to create an insertion gap for a priority vehicle such as an emergency vehicle (Essame et al.; see P[0034]), where the vehicles are equipped with obstacle detection and lane-changing assistance systems that allows each vehicle to be capable of maintaining a “safe inter-vehicle separation distance” (Essame et al.; see P[0048]). Therefore, systems to control an inter-vehicle distance are known.
Furthermore, Ogino et al. (2004/0128062) teaches using vehicle-to-vehicle communication to allow an emergency vehicle to notify regular vehicles to clear a way for the emergency vehicle (Ogino et al.; see P[0009], P[0014] and P[0019]), where vehicles of a vehicle network may clear the way for another vehicle by reducing an inter-vehicle distance between the vehicles (Ogino et al.; see P[0078]-P[0080]), therefore, to reduce an inter-vehicle distance as claimed is obvious in view of Ogino et al. 
.



Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Essame et al. (2013/0338868) further in view of Ogino et al. (2004/0128062), further in view of Husain (2012/0078506).

Regarding Claim 15, Ricci teaches the claimed computer system comprising:
a processor,…, and a non-transitory computer readable storage medium (“…instruct the vehicle control system 204 to control at least one feature of the vehicle 104. This control may include pulling the vehicle over to the side of the road, etc.”, see P[0750] and “The method 3500 can be executed as a set of computer-executable instructions executed by a computer system and encoded or stored on a computer readable medium”, see P[0764]);
first program instructions to transmit, to a receiver within a self-driving vehicle (SDV) (“…systems and/or devices associated with the vehicle may be configured to receive and/or detect emergency and/or safety signals…”, see P[0744]), an emergency message,…, wherein the emergency message describes an emergency state of an emergency vehicle and an identified future route of the emergency vehicle, and wherein the identified future route is a planned route pathway (“…the emergency vehicle may be emitting emergency signals…the vehicle 104 can detect the signals emitted from the emergency vehicle and determine that the signals are associated with the emergency vehicle…the signal may include additional information…the additional information may include the emergency type, speed of the emergency vehicle, direction of the emergency vehicle, expected lane of travel for the emergency vehicle, destination of the emergency vehicle, and/or other information…the additional information may be included in a header, payload, or footer of a wireless signal” (emphasis added), see P[0746]);
second program instructions to, in response to the receiver within the SDV receiving the emergency message, redirect, via an auto-control hardware system on the SDV, the SDV to drive to a second pathway that does not conflict with the identified future route of the emergency vehicle (“…the information may include vehicle control instructions to actively control one or more features of the vehicle 104 (e.g., pull the vehicle 104 over, slow the vehicle 104, move the vehicle 104 from a lane of traffic…” (emphasis added), see P[0746] and “It is anticipated that once a signal is detected, the signal itself and/or information about the signal may be control may include pulling the vehicle over to the side of the road, etc.” (emphasis added), see P[0750]);
Ricci renders obvious the claimed
a computer readable memory
and
and wherein
the first, second…program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory (“…instruct the vehicle control system 204 to control at least one feature of the vehicle 104. This control may include pulling the vehicle over to the side of the road, etc.”, see P[0750] and “The method 3500 can be executed as a set of computer-executable instructions executed by a computer system and encoded or stored on a computer readable medium”, see P[0764]), where the “instructions” are taught by Ricci as seen in the above citations, and where the limitations directed to instructions that “are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory” that are not expressly recited by Ricci are directed to conventional use of, for example, memory storing applications to process data that is stored in another memory or memory location, where a person having ordinary skill in the art would find it obvious and in fact trivial to store applications and data used by those applications in separate non-transitory computer readable storage medium” and “computer readable memory” are not expressly claimed as being separate physical devices, and encompass two partitions or allocations of memory.
Ricci does not expressly recite the claimed
wherein the SDV is equipped with a minimum spacing device that automatically maintains a predefined minimum distance between the SDV and another vehicle
and
third program instructions to, in response to the SDV receiving the emergency message, reduce the predefined minimum distance between the SDV and said another vehicle.
However, the Examiner first notes that these limitations are directed to simply a commonplace traffic situation where vehicles move closer together to make room for another vehicle such as an ambulance.
Essame et al. (2013/0338868) teaches multiple vehicles moving to create an insertion gap for a priority vehicle such as an emergency vehicle (Essame et al.; see P[0034]), where the vehicles are equipped with obstacle detection and lane-changing assistance systems that allows each vehicle to be capable of maintaining a “safe inter-vehicle separation distance” (Essame et al.; see P[0048]). Therefore, systems to control an inter-vehicle distance are known.
Ogino et al. (2004/0128062) teaches using vehicle-to-vehicle communication to allow an emergency vehicle to notify regular vehicles to clear a way for the emergency vehicle (Ogino et al.; see P[0009], P[0014] and P[0019]), where vehicles of a vehicle network may clear the way for another vehicle by reducing an inter-vehicle distance between the vehicles (Ogino et al.; see P[0078]-P[0080]), therefore, to reduce an inter-vehicle distance as claimed is obvious in view of Ogino et al. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci with the teachings of Essame et al. and Ogino et al., and wherein the SDV is equipped with a minimum spacing device that automatically maintains a predefined minimum distance between the SDV and another vehicle, and to include third program instructions to, in response to the SDV receiving the emergency message, reduce the predefined minimum distance between the SDV and said another vehicle, as rendered obvious by Essame et al. and Ogino et al., in order to provide for “a prioritization of emergency vehicles” (Essame et al.; see P[0059]) and in order to “ensure smooth passage of an emergency vehicle” (Ogino et al.; see P[0014]).
Ricci not expressly recite the claimed
and third program instructions to, in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by a positioning system in the SDV while the SDV is on a street that intersects the first pathway
which results in Ricci not expressly reciting the “third” program instructions as in the bolded portions of the claimed
the first, second, and third program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory.
However, the limitation “while the SDV is on a street that intersects the first pathway” is interpreted as an intended use that does not further limit the claim, as this limitation reads as an intended situation rather than a requirement that the claimed steps can only be performed when the “SDV” is on this particular type of “pathway”.
Also, the claim does not recite any device performing an algorithm to transform the “positioning signals” to “traffic patterns”, therefore, these limitations not expressly recited by Ricci encompass simply receiving “positioning signals” as the “traffic patterns”. Ricci does teach a vehicle sharing GPS information to another vehicle (see P[0677]), but does not expressly recite that one of the vehicles is an emergency vehicle, and does not expressly recite that the SDV is on a street “that intersects the first pathway”.
Clearly the invention of Ricci is capable of changing a “roadway”, as the vehicle being controlled to move from a lane where an emergency vehicle is traveling is given as an open-ended example (“This control may include pulling the vehicle over to the side of the road, etc.” (emphasis added), see P[0750]), where clearly other types of movement may be performed as is conventional in the art.
Husain (2012/0078506) teaches a navigation system with obstacle accommodating emergency route planning comprising a navigation system of an emergency vehicle (Husain; “…the current physical location of the emergency vehicle 206 with the navigation system 100”, see P[0040]), where the navigation system may receive traffic information, where a non-emergency vehicle can periodically transmit position information of the non-emergency vehicle to the navigation system as the traffic information, and where the traffic information may be received by the navigation system in real-time (Husain; “…the GPS navigation system of the non-emergency vehicle 308 can include a GPS tracking service that can transmit the vehicle location 310 of the non-emergency vehicle 308 to the navigation system 100. The flow recognizer module 808 can receive the traffic information 216 related to the vehicle location 310 in real-time…”, see P[0117] and P[0121]), and where the traffic information can be used to determine a traffic condition at a location (Husain; see P[0123]). The location of multiple non-emergency vehicles may be used as traffic information (Husain; “…the traffic information 216 can indicate the physical location of each of the vehicles that are other than the emergency vehicle 206”, see P[0044]), where “real-time current traffic patterns of current locations” is equivalent to the traffic condition data or position information of Husain. Furthermore, transmitting data in response to receiving emergency data is not patentably distinct from transmitting the data periodically in real-time as in Husain, and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to send the data at any time relevant to the travel of the emergency vehicle and to a calculation of an emergency route of the emergency vehicle, and at any location such as a location of “a street that intersects the first pathway”, in order to allow for calculating the emergency route as early as possible to prevent any delay of the emergency vehicle.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci with the teachings of Husain, and to include third program instructions to, in response to the receiver within the SDV receiving the emergency message, automatically transmitting, to the emergency vehicle, real-time current traffic patterns of a current location of the SDV, wherein the real-time current traffic patterns are generated based on positioning signals generated by a positioning system in the SDV while the SDV is on a street that intersects the first pathway, and for the first, second, and third program instructions to be stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory, as rendered obvious by Husain, in order to generate an emergency route by accommodating a non-emergency vehicle location (Husain; see P[0134]).

Regarding Claim 16, Ricci teaches the claimed computer system of claim 15, wherein the SDV is initially operating in manual mode in which the SDV is manually controlled by a driver of the SDV, and wherein the computer system further comprises:
fourth program instructions to, in response to the receiver within the SDV receiving the emergency message, automatically switch control of the SDV from the manual mode to an autonomous mode, wherein the autonomous mode causes the auto-control hardware system on the SDV to autonomously control movement of the SDV; and wherein
the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory (“…a vehicle 104 may be traveling along a road where an emergency…the information may include vehicle control instructions to actively control one or more features of the vehicle 104 (e.g., pull the vehicle 104 over, slow the vehicle 104, move the vehicle 104 from a lane of traffic…” (emphasis added), see P[0746] and “The operator may indicate that the alert has been received by responding to the alert (e.g., by accepting the alert via user input or selection, operating the vehicle 104 differently than before the alert is received, pulling over, etc.)…It is anticipated that once a signal is detected, the signal itself and/or information about the signal may be presented to an operator of a vehicle 104 via the alert module 2312”, see P[0748] and “Where an operator continues to ignore, or not respond to, the presentation of one or more of the alerts, the alert module 2312 may instruct the vehicle control system 204 to control at least one feature of the vehicle 104. This control may include pulling the vehicle over to the side of the road, etc.” (emphasis added), see P[0750] and “The method 3500 can be executed as a set of computer-executable instructions executed by a computer system and encoded or stored on a computer readable medium”, see P[0764]), where because the state of the vehicle prior to the alert module instructing the vehicle to pull over is a mode in which the operator may instead make the decision to pull over in response to the alert, Ricci teaches switching from a “manual mode” to an “autonomous mode”.

Regarding Claim 17, Ricci does not teach the claimed computer system of claim 15, wherein the SDV is equipped with a minimum spacing device that automatically maintains a predefined minimum distance between the SDV and another vehicle, and wherein the computer system further comprises:
fourth program instructions to, in response to the SDV receiving the emergency message, reduce the predefined minimum distance between the SDV and said another vehicle; and wherein
the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory.
However, the Examiner first notes that these limitations are directed to simply a commonplace traffic situation where vehicles move closer together to make room for another vehicle such as an ambulance.
Essame et al. (2013/0338868) teaches multiple vehicles moving to create an insertion gap for a priority vehicle such as an emergency vehicle (Essame et al.; see P[0034]), where the vehicles are equipped with obstacle detection and lane-changing assistance systems that allows each vehicle to be capable of maintaining a “safe inter-vehicle separation distance” (Essame et al.; see P[0048]). Therefore, systems to control an inter-vehicle distance are known.
Furthermore, Ogino et al. (2004/0128062) teaches using vehicle-to-vehicle communication to allow an emergency vehicle to notify regular vehicles to clear a way for the emergency vehicle (Ogino et al.; see P[0009], P[0014] and P[0019]), where 
It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Ricci with the teachings of Essame et al. and Ogino et al., and wherein the SDV is equipped with a minimum spacing device that automatically maintains a predefined minimum distance between the SDV and another vehicle, and wherein the computer system further comprises fourth program instructions to, in response to the SDV receiving the emergency message, reduce the predefined minimum distance between the SDV and said another vehicle, and wherein the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory, as rendered obvious by Essame et al. and Ogino et al., in order to provide for “a prioritization of emergency vehicles” (Essame et al.; see P[0059]) and in order to “ensure smooth passage of an emergency vehicle” (Ogino et al.; see P[0014]).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Essame et al. (2013/0338868) further in view of Ogino et al. (2004/0128062), further in view of Husain (2012/0078506), further in view of Probert et al. (2016/0098926).

computer system of claim 15, further comprising:
fourth program instructions to transmit, to the receiver within the SDV, the emergency message in response to a warning system being activated within the emergency vehicle, wherein the warning system warns the SDV of the emergency state of the emergency vehicle; and wherein
the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory.
However, the Examiner notes that the claim makes no mention of what activates the “warning system” itself, or if this is a step performed by a person.
Furthermore, Probert et al. (2016/0098926) teaches an emergency vehicle that activates an emergency status signal that is transmitted to and received by a host vehicle capable of self-driving, where the emergency status is included in the signal and may indicate whether the emergency vehicle has activated a siren or emergency lights (Probert et al.; “Then the receiver 24 of the emergency vehicle monitoring system 12 receives emergency vehicle 14 information with the receiver 24 in S 110…the emergency vehicle information can include an emergency vehicle 14 emergency status, an emergency vehicle location and an emergency vehicle heading. The emergency status can be whether the emergency vehicle 14 has activated a siren or emergency lights 14a…the emergency vehicle 14 may or may not have a siren and/or lights activated but can be in route to a situation that warrants the emergency vehicle 14 being in emergency status…In such a situation, the emergency vehicle 14 can activate the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci with the teachings of Probert et al., and to include fourth program instructions to transmit, to the receiver within the SDV, the emergency message in response to a warning system being activated within the emergency vehicle, wherein the warning system warns the SDV of the emergency state of the emergency vehicle, and wherein the fourth program instructions are stored on the non-transitory computer readable storage medium for execution by the processor via the computer readable memory, as rendered obvious by Probert et al., in order to provide for “enabling emergency vehicles to travel unabated” (Probert et al.; see P[0002]).



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (2015/0061895) in view of Ferguson (8,838,321) further in view of Husain .

Regarding Claim 21, Ricci renders obvious the claimed method of claim 1, wherein the SDV on the second street is a first SDV, wherein a second SDV is traveling on the first street in front of the emergency vehicle…, and wherein the method further comprises:
transmitting, to a receiver within the second SDV, the emergency message (“…the emergency vehicle may be emitting emergency signals…the vehicle 104 can detect the signals emitted from the emergency vehicle and determine that the signals are associated with the emergency vehicle…the signal may include additional information…the additional information may include the emergency type, speed of the emergency vehicle, direction of the emergency vehicle, expected lane of travel for the emergency vehicle, destination of the emergency vehicle, and/or other information…the additional information may be included in a header, payload, or footer of a wireless signal” (emphasis added), see P[0746]), where the teachings of Ricci may clearly apply to any “SDV” on any street, therefore, it would be obvious to transmit the “emergency message” or signals emitted from the emergency vehicle to any vehicle located on any street, in order to notify all vehicles in an area surrounding an emergency vehicle.
Ricci does not expressly recite the bolded portions of the claimed
wherein the SDV on the second street is a first SDV, wherein a second SDV is traveling on the first street in front of the emergency vehicle, wherein the second SDV is equipped with a minimum spacing device for automatically maintaining a predefined minimum distance between the second SDV and another vehicle that is traveling on the first street in front of the emergency vehicle, and wherein the method further comprises:
transmitting, to a receiver within the second SDV, the emergency message;
in response to the second SDV receiving the emergency message, directing the minimum spacing device to create spacing that is less than the predefined minimum distance between the second SDV and said another vehicle in order to create a clear pathway on the first street that the emergency vehicle can travel through.
However, the Examiner first notes that these limitations are directed to simply a commonplace traffic situation where vehicles move closer together to make room for another vehicle such as an ambulance.
Essame et al. (2013/0338868) teaches multiple vehicles moving to create an insertion gap for a priority vehicle such as an emergency vehicle (Essame et al.; see P[0034]), where the vehicles are equipped with obstacle detection and lane-changing assistance systems that allows each vehicle to be capable of maintaining a “safe inter-vehicle separation distance” (Essame et al.; see P[0048]). Therefore, systems to control an inter-vehicle distance are known.
Furthermore, Ogino et al. (2004/0128062) teaches using vehicle-to-vehicle communication to allow an emergency vehicle to notify regular vehicles to clear a way for the emergency vehicle (Ogino et al.; see P[0009], P[0014] and P[0019]), where vehicles of a vehicle network may clear the way for another vehicle by reducing an inter-
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci with the teachings of Essame et al. and Ogino et al., and wherein the SDV on the second street is a first SDV, wherein a second SDV is traveling on the first street in front of the emergency vehicle, wherein the second SDV is equipped with a minimum spacing device for automatically maintaining a predefined minimum distance between the second SDV and another vehicle that is traveling on the first street in front of the emergency vehicle, and wherein the method further comprises transmitting, to a receiver within the second SDV, the emergency message, in response to the second SDV receiving the emergency message, directing the minimum spacing device to create spacing that is less than the predefined minimum distance between the second SDV and said another vehicle in order to create a clear pathway on the first street that the emergency vehicle can travel through, as rendered obvious by Essame et al. and Ogino et al., in order to provide for “a prioritization of emergency vehicles” (Essame et al.; see P[0059]) and in order to “ensure smooth passage of an emergency vehicle” (Ogino et al.; see P[0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISAAC G SMITH/           Primary Examiner, Art Unit 3662